                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION


Brian O'Neal Knox,                  )                 Criminal No.: 4:17-cr-00379-RBH-1
                                    )                 Civil Action No.: 4:19-cv-01406-RBH
       Petitioner,                  )
                                    )
v.                                  )                 ORDER
                                    )
United States of America,           )
                                    )
       Respondent.                  )
___________________________________ )

       This matter is before the Court on Petitioner Brian O'Neal Knox's (“Petitioner’s”) pro se

[ECF No. 97] motion to vacate, set aside, or correct sentence (“motion to vacate”) pursuant to 28

U.S.C. § 2255. Also pending is the Government’s [ECF No. 109] motion for summary judgment,

Petitioner's [ECF No. 101] motion to appoint counsel, and Petitioner's [ECF NO. 113] motion for

evidentiary hearing.

       Petitioner’s motion to vacate alleges six grounds for relief including an allegation that he

instructed his counsel to file a direct appeal despite having waived his right to appeal in the plea

agreement and at sentencing. Petitioner's signed appeal waiver [ECF No. 85] suggests Petitioner did

not want to appeal. However, the Court is constrained by Petitioner’s sworn statement that he

requested that an appeal be filed anyway, and would require an evidentiary hearing. See United

States v. Poindexter, 492 F.3d 263, 273 (4th Cir. 2007). Under the mandates of Poindexter and the

unique circumstances of this case, the Court sees little harm in forgoing an evidentiary hearing on

this issue and simply granting Petitioner a belated appeal. Accordingly, for the reasons explained

more fully below, the Court grants Petitioner’s motion to vacate as to ground four only and grants

Petitioner a belated appeal.
                           Procedural History and Factual Background

       On April 26, 2017, Petitioner was indicted in a three count indictment. [ECF No. 18]. Count

one alleged possession with intent to distribute a quantity of cocaine and cocaine base in violation of

21 U.S.C. §§ 841(a)(1) and (b)(1)(C). Count two alleged that Petitioner used or carried a firearm

during and in relation to, and possessed a firearm in furtherance of, a drug trafficking crime, which

is prosecutable in a court of the United States in violation of 18 U.S.C. § 924(c)(1)(A). Count three

alleged felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 924(e).

       On December 5, 2017, Petitioner pled guilty to count two (§ 924(c) charge) pursuant to a

Rule 11(c)(1)(C) plea agreement, which provided for a stipulated sentence of 168 months in prison.

On April 25, 2018, Petitioner was sentenced to 168 months in prison consistent with the terms of his

Rule 11(c)(1)(C) plea agreement. At sentencing, Petitioner signed a waiver of appeal indicating that

he did not want to appeal. See [ECF No. 85]. Judgment was filed on May 1, 2018.

       Petitioner filed the instant pro se motion to vacate on May 14, 2019.

                                           Applicable Law

       Prisoners in federal custody may attack the validity of their sentences pursuant to 28 U.S.C.

§ 2255. In order to move the court to vacate, set aside, or correct a sentence under § 2255, a

petitioner must prove that one of the following occurred: (1) a sentence was imposed in violation of

the Constitution or laws of the United States; (2) the court was without jurisdiction to impose such a

sentence; (3) the sentence was in excess of the maximum authorized by law; or (4) the sentence is

otherwise subject to collateral attack. 28 U.S.C. § 2255(a). Nonconstitutional claims may be

brought pursuant to § 2255, but will not provide a basis for collateral attack unless the error

involves a “fundamental defect which inherently results in a complete miscarriage of justice.”




                                                   2
United States v. Addonizio, 442 U.S. 178, 185, 99 S. Ct., 2235, 2240 (1979); United States v.

Morrow, 914 F.2d 608, 613 (4th Cir. 1990).

       A petitioner cannot ordinarily bring a collateral attack on the basis of issues litigated on

direct appeal. United States v. Dyess, 730 F.3d 354, 360 (4th Cir. 2013) (stating petitioner “cannot

‘circumvent a proper ruling . . . on direct appeal by re-raising the same challenge in a § 2255

motion’”); United States v. Linder, 552 F.3d 391, 396 (4th Cir. 2009); Boeckenhaupt v. United

States, 537 F.2d 1182, 1183 (4th Cir.), cert denied, 429 U.S. 863, 97 S. Ct. 169 (1976). An

exception occurs where there has been an intervening change in the law. Davis v. United States, 417

U.S. 333, 342, 94 S.Ct. 2298, 2302 (1974). Additionally, where a defendant could have raised a

claim on direct appeal but fails to do so, the claim may only be raised in a federal habeas proceeding

if the defendant can show both cause for and actual prejudice from the default, see Murray v.

Carrier, 477 U.S. 478, 485, 106 S.Ct. 2639, 91 L.Ed.2d 397 (1986), or that he is actually innocent,

see Smith v. Murray, 477 U.S. 527, 537, 106 S.Ct. 2661, 91 L.Ed.2d 434 (1986).

       In deciding a motion to vacate, the court may summarily dismiss the motion “[i]f it plainly

appears from the motion, any attached exhibits, and the record of prior proceedings that the moving

party is not entitled to relief.” Rules Governing Section 2255 Proceedings 4(b); see 28 U.S.C. §

2255(b) (a hearing is not required on a § 2255 motion if the record of the case conclusively shows

that petitioner is entitled to no relief). An evidentiary hearing “is required when a movant presents a

colorable [ ] claim showing disputed material facts and a credibility determination is necessary to

resolve the issue.” United States v. Coon, 205 F. App’x 972, 973 (4th Cir. 2006) (citing United

States v. Witherspoon, 231 F.3d 923, 925–27 (4th Cir. 2000)). However, a hearing is not required

unless the claim shows “disputed facts involving inconsistencies beyond the record.” United States


                                                   3
v. Robinson, 238 F. App’x 954, 955 (4th Cir. 2007). Conclusory allegations contained within

affidavits do not require a hearing. Strong v. Johnson, 495 F.3d 134, 139–40 (4th Cir. 2007). “Thus,

no hearing is required if the petitioner's allegations ‘cannot be accepted as true because they are

contradicted by the record, inherently incredible, or conclusions rather than statement of fact.’ ”

Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999) (quoting Engelen v. United States, 68

F.3d 238, 240 (8th Cir. 1995)).

       Petitioner’s motion to vacate alleges, among other things, ineffective assistance of counsel.

Claims of ineffective assistance of counsel are constitutional in nature and therefore are properly

asserted under § 2255. The Sixth Amendment provides: “In all criminal prosecutions, the accused

shall enjoy the right . . . to have the assistance of counsel for his defense.” U.S. Constitution. amend

VI. The United States Supreme Court has interpreted the Sixth Amendment to require that counsel

be effective. Strickland v. Washington, 466 U.S. 668, 686, (1984) (quoting McMann v. Richardson,

397 U.S. 759, 771, n.14 (1970)). In order to prevail on an ineffective assistance claim, petitioner

must satisfy the two-prong test of Strickland that (1) his “counsel’s representation fell below an

objective standard of reasonableness,” id. at 688; and (2) that “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.

at 694. A reasonable probability is a probability sufficient to undermine confidence in the outcome.

Id. A court applying the Strickland test may apply either prong first and does not need to analyze

both prongs of the test if petitioner makes “an insufficient showing on one.” Id. at 697.

       In examining the performance of counsel, there is “a strong presumption that counsel’s

conduct falls within the wide range of reasonable professional assistance . . . .” Id. at 689. A




                                                   4
reviewing court must be highly deferential in scrutinizing counsel’s performance and must filter

from its analysis the “distorting effects of hindsight.” Id.

        Regarding “deficient performance,” a court must defer to counsel’s tactical decisions and

give counsel the benefit of a strong presumption of reasonableness. See id. at 689. While an attorney

has a duty to investigate reasonable claims and defenses, an attorney’s performance cannot be

deemed ineffective or deficient if he fails to raise a defense which is “very weak”. Smith v. State of

South Carolina, 882 F.2d 895, 898 (4th Cir. 1989); Sistrunk v. Vaughn, 96 F.3d 666, 671 (3rd Cir.

1996). A habeas petitioner alleging prejudice must show “that counsel’s errors were so serious as to

deprive the defendant of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687.

That the outcome may have been different but for counsel’s error is not dispositive of the

“prejudice” inquiry. Rather, a court must determine whether the result of the proceeding was

fundamentally unfair or unreliable. Id. A defendant cannot show that a proceeding was

fundamentally unfair if the underlying claims the attorney failed to raise are meritless, because the

outcome of the proceeding would not have been different.

                                                Analysis

        Petitioner's motion to vacate alleges six grounds for relief. In ground four, Petitioner alleges

that he requested counsel file an appeal but counsel failed to do so. Specifically, Petitioner alleges

that his trial counsel was ineffective for failing to file a notice of appeal after he requested in writing

that she file a notice of appeal. [Motion to Vacate, ECF No. 97].

        The government responds that Petitioner signed an appeal waiver at sentencing and makes

only a vague reference to having written counsel about an appeal at some point. The government

also notes that Petitioner states clearly that he "knowingly and voluntarily" pled guilty.


                                                     5
       The Fourth Circuit has concluded that “a criminal defense attorney’s failure to file a notice

of appeal when requested deprives the defendant of his Sixth Amendment right to the assistance of

counsel, notwithstanding that the lost appeal may not have had a reasonable probability of success.”

United States v. Peak, 992 F.2d 39, 42 (4th Cir. 1993). This deprivation of the right to appeal

entitles Petitioner to relief under 28 U.S.C. § 2255. See id. The Fourth Circuit has further

explained that “an attorney is required to file a notice of appeal when unequivocally instructed to do

so by his client, even if doing so would be contrary to the plea agreement and harmful to the client’s

interests.” United States v. Poindexter, 492 F.3d 263, 273 (4th Cir. 2007). “When counsel fails to

file a requested appeal, a defendant is entitled to [a new] appeal without showing that his appeal

would likely have had merit.” Id. at 269 (quoting Peguero v. United States, 526 U.S. 23, 28

(1999)). Additionally, there is a presumption of prejudice when an attorney fails to file an appeal,

even when the defendant signs an appeal waiver. See Garza v. Idaho, 139 S. Ct. 738 (2019).

       When the district court is presented with a scenario where a petitioner claims, under penalty

of perjury, that he requested that his counsel file a notice of appeal, and there is conflicting evidence

regarding whether the request was made, the court may vacate the judgment of conviction and

immediately enter a new judgment from which a direct appeal may be taken. See Peake, 992 F.2d at

42; see also Holmes v. United States, No. 4:06-cr-1319-RBH, 2010 WL 1791256, at *1 (D.S.C.

May 3, 2010); Oliphant v. United States, No. 3:08-70046-JFA, 2010 WL 3069491, at *2 (D.S.C.

Aug. 3, 2010). This action will allow the petitioner to make a timely appeal pursuant to the Federal

Rules of Appellate Procedure. See Fed. R. App. P. 4(b) & (c).

       Petitioner's statement that he requested in writing that he asked counsel to file an appeal

appears to be an unequivocal request for an appeal. The Court is mindful that Petitioner seeks to


                                                    6
appeal a Rule 11(c)(1)(C) sentence, waived his right to appeal in the plea agreement, and signed an

appeal waiver at sentencing, all of which can be raised by the government to the Fourth Circuit

Court of Appeals. However, because Petitioner alleges under penalty of perjury that he instructed

his attorney to file an appeal and his attorney did not do so, the Court grants in part Petitioner's

motion to vacate only as to ground four, which alleges ineffective assistance of counsel for failure to

file a direct appeal. The Court will vacate the Petitioner’s sentence of conviction and immediately

reinstate and re-impose his conviction to permit the Petitioner a renewed opportunity to seek a direct

appeal. The remainder of the Petitioner’s claims are dismissed without prejudice to the Petitioner's

right to file another habeas motion, if necessary, after a direct appeal. See United States v. Killian,

22 Fed. App’x 300, 300–01 (4th Cir. 2001).

          Because a criminal defendant has a right to counsel throughout the direct appeal, the Court

directs the Clerk to appoint counsel for the Petitioner to assist him with the pursuit of his direct

appeal.

                                              Conclusion

          The Court hereby GRANTS IN PART Petitioner’s [ECF No. 97] motion to vacate only as

to ground four on the issue of counsel’s alleged failure to file a direct appeal when instructed to do

so. Because the Petitioner is confined and will have a difficult time retaining an attorney, the Court

finds that justice requires the appointment of an attorney to represent the Petitioner, and the Clerk is

hereby authorized to take the necessary steps to appoint counsel. See 18 U.S.C. § 3006A. The

government's [ECF No. 109] motion for summary judgment is DENIED. Petitioner's [ECF No.

101] pro se motion to appoint counsel and [ECF No. 113] pro se motion for evidentiary hearing are

MOOT.


                                                    7
       Based on the foregoing, it is ORDERED that the Petitioner’s sentence is VACATED and

the same judgment of conviction is IMMEDIATELY RE-IMPOSED and REINSTATED with

the date of imposition of judgment being the filing date of this Order. The Clerk is directed to

appoint counsel for the Petitioner to assist him with the pursuit of his direct appeal.

       IT IS FURTHER ORDERED that the remaining claims raised in the Petitioner’s [ECF No.

97] motion to vacate are DISMISSED without prejudice to the Petitioner’s right to file another

habeas motion, if necessary, after a direct appeal.

       IT IS SO ORDERED.

December 19, 2019                                             s/ R. Bryan Harwell
Florence, South Carolina                                      R. Bryan Harwell
                                                              Chief United States District Judge




                                                      8
